UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 98-4908

MICHAEL CRANDALE WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Malcolm J. Howard, District Judge.
(CR-95-9-H)

Submitted: October 26, 1999

Decided: November 12, 1999

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Terrence Lee Taylor, Greenville, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Michael Crandale Williams of conspiracy to pos-
sess with intent to distribute cocaine base, use of a firearm during and
in relation to a drug trafficking crime, and being a felon in possession
of a firearm. The district court sentenced Williams to 324 months'
imprisonment, and Williams appealed his convictions and sentence.
We affirmed Williams' convictions and the district court's two-level
increase in offense level for obstruction of justice but vacated Wil-
liams' sentence and remanded to the district court for further findings
of fact on the amount of drugs attributed to Williams and resentenc-
ing. See United States v. Williams, 152 F.3d 294 (4th Cir. 1998). On
remand, the district court held a second sentencing hearing, adopted
the recommended findings contained in the presentence report (PSR),
and re-sentenced Williams to 324 months' imprisonment. Williams
again appeals, alleging the district court made inadequate findings
regarding the amount of drugs attributable to him and erred in attri-
buting more than 500 grams of cocaine base to him. We affirm.

Williams alleges the district court failed to make adequate findings
regarding the quantity of drugs attributable to him at sentencing. A
district court may adopt the PSR's factual findings provided the court
makes clear which disputed issues are resolved by its adoption. See
United States v. Walker, 29 F.3d 908, 911 (4th Cir. 1994). Here, over
Williams' objection, the district court specifically adopted that por-
tion of the PSR pertaining to the calculation of cocaine base attribut-
able to Williams. We thus find the district court made adequate
factual findings at sentencing.

Williams alleges that the district court erred in attributing more
than 500 grams of cocaine base to him for sentencing purposes. We
review the district court's findings on sentencing factors for clear
error. See Williams, 152 F.3d at 301. Here, the Government relied
upon information in Williams' PSR and elicited testimony at the sen-
tencing hearing to establish that Williams was responsible for more
than 500 grams of cocaine base. The PSR also approximated the
quantity of drugs attributed to Williams based upon street value. The
district court found the statement of Williams' co-defendant Pedro

                    2
Gonzalez and the quantity of drugs derived from his statement reli-
able. Williams had an affirmative duty to show that the information
in the PSR was inaccurate or unreliable, see United States v. Gilliam,
987 F.2d 1009, 1014 (4th Cir. 1993), but has failed to do so. Because
Williams merely objected to the drug quantity attributed to him and
because the district court relied on permissible approximations of
drug quantity, see United States v. Uwaeme, 975 F.2d 1016, 1019 (4th
Cir. 1992), we find the court did not clearly err in attributing more
than 500 grams of cocaine base to Williams at sentencing.

We likewise find Williams' claim that there was no temporal or
geographic proximity between the Pennsylvania drug activity and the
charged North Carolina drug activity without merit. Evidence pro-
duced at Williams' trial clearly showed that he traveled from Pennsyl-
vania to North Carolina on more than one occasion with cocaine base
to sell. Co-defendant Pedro Gonzalez testified at trial and gave a
statement to a law enforcement officer that he had both actual and
constructive knowledge of Williams' drug trafficking in Pennsylva-
nia, even though Gonzalez had known Williams for only one year.
Thus, unrefuted evidence established a geographic and temporal prox-
imity between Williams' Pennsylvania and North Carolina drug traf-
ficking.

We therefore affirm Williams' sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3